OPINION AND ORDER ADOPTING FINDINGS OF BOARD OF GOVERNORS FOR SIX-MONTH SUSPENSION
The Board of Governors has recommended that respondent be suspended from the practice of law in the Commonwealth of Kentucky for a period of six (6) months. Respondent was found to be guilty of violating Bankruptcy Rule 1006(b)(3); Disciplinary Rules 1-102(A)(4), (5) and (6); 6-101(A)(3); and the Code of Professional *511Responsibility 9-102(B)(3). The charges arise from respondent’s failure to pay the filing fees in a bankruptcy action.
On March 24, 1987, respondent filed a bankruptcy action on behalf of two clients, a married couple, in the United States Bankruptcy Court for the Eastern District of Kentucky. Respondent’s personal check for the filing fee was returned for insufficient funds. Respondent was directed by the Clerk and the Bankruptcy Judge to make the payment, but failed to do so. Thereafter, respondent appeared before the Court and agreed to immediately pay the filing fee to prevent the case from being dismissed, but left the building without payment of the fee. On May 4, 1987, the Court entered an order giving respondent until the close of business on May 8, 1987, to pay the filing fee, but respondent again failed to comply. Pursuant to an order whereby respondent and his clients were required to appear and explain their fee arrangement, and at which respondent failed to appear, the Court determined that respondent had received $560 from his clients in the year between their first contact and the time the case was filed.
By unanimous vote, the Board of Governors found respondent guilty of violating Bankruptcy Rule 1006(b)(3), which provides that the filing fee for a bankruptcy case must be paid in full before the debtor may pay an attorney for services in connection with the case; and Disciplinary Rules 1-102(A)(4), (5) and (6); 6-101(A)(3) and 9-102(B)(3) of the Code of Professional Responsibility. The Board has recommended that respondent be suspended from the practice of law for six months.
Upon our review of the record, we find that the evidence adequately supports the findings and recommendation of the Kentucky Bar Association, and we adopt its recommendation.
IT IS THEREFORE ORDERED:
That the respondent, William D. Wharton, be, and he is hereby, suspended from the practice of law in Kentucky for a period of six (6) months, and until such time as he is reinstated to the practice of law by order of this Court pursuant to SCR 3.510.
The respondent is directed to pay the costs of this action.
Pursuant to SCR 3.390, the respondent shall, within ten (10) days from the date of entry of this order, notify in writing all clients and courts in which he has matters pending of his inability to represent such clients and shall furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
All concur.
ENTERED: June 6, 1991.
/s/Robert F. Stephens CHIEF JUSTICE